Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Nickel chloride is recited in clams 1 and 18.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1- 4, 6 -10, and 13 - 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US6102994 and “Sol–gel transition study and pyrolysis of alumina-based gels prepared from alumatrane precursor” to Bussarin Ksapabutr et al., further in view of US20070231295. 
Regarding claims 1-4, 6-10, and 13-20, US’994 discloses a hydrophilic antimicrobial coating could be applied to heat transfer surfaces of any heat exchanger. Moreover, the coating is not limited to heat exchangers. The coating could be applied to surfaces of a water separator or the surface of any other apparatus in which microbial proliferation is a major concern. For example, the coating could be applied to surfaces of an air conditioning system used in hospitals (col. 5, lines 20-30). The hydrophilic antimicrobial coating includes a porous ceramic-based coating and at least one biocide dispersed in the porous, hydrophilic ceramic-based coating. The coating can be an alumina coating, and the biocide can include silver oxide (col.2, line 60 - col.3, line 14). A second biocide such as zinc oxide or copper oxide can also be dispersed in the porous, hydrophilic ceramic-based coating. The hydrophilic antimicrobial coating can be applied to a heat transfer surface of a heat exchanger.  US’994 discloses the hydrophilic antimicrobial coating composition comprising: alumina, zinc oxide, copper oxide, silver  oxide, silver acetate  or nitrate. US’994 further discloses that silica gel, silica epoxy and alumina gel can be used (claims 1, 7-9; col. 5, lines 20-44). Other types of biocides can be used. The selection of the biocide(s) will depend upon the type of microbes to be killed. Copper or zinc oxide (having both antifungal and antibacterial effect) could be used to enhance the effectiveness of the silver oxide (col. 5, lines 35-45).

But the teaching of US’994 and Bussarin Ksapabutr et al. is silent about using  nickel chloride.
US 20070231295 discloses an antimicrobial product comprising silicon oxide and  a metal chloride selected from Mn, Ag, Au, Zn, Sn, Fe, Cu, Al, Ni, Co, Ti, Zr, Cr, La, Bi, K, Cd, Yb, Dy, Nd, Ce, Tl, Pr and combinations therof in the  applications  such  as  heat  exchanger and the industrial coating( [0001], [0063-0064]) and [0168]).
Thus,  it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine to use  the  nickel chloride in the teaching of US’994 and Bussarin Ksapabutr et al., motivated  by the  fact  that US’994  discloses  that other types of biocides can be used the selection of the biocide(s) will depend upon the type of microbes to be killed and US’295 discloses that such antimicrobial compositions with efficiency comprise at least one metal chloride.
A recitation of the intended use (for drinking water) of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. The  
  The Examiner respectfully submits that although the prior art combination does not disclose the claimed properties, the claimed properties are deemed to naturally flow from the structure and the composition in the prior art combination, since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention. The burden is on the Applicants to prove otherwise. Furthermore, the Examiner respectfully submits that the U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. When as here, the prior art appears to contain the substantial ingredients and applicant's own disclosure supports the suitability of the prior art composition as the inventive composition component, the burden is properly shifted to applicant to show otherwise.
Double Patenting
Applicant is advised that should claim 10 be found allowable, claim 14 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing 

Response to Arguments
Applicant's arguments filed 12/08/2020 have been fully considered but they are not persuasive. 
The applicant argues that it is improper to combine Zhou with Ksapabutr et al. since Zhou is directed to a hydrophilic antimicrobial coating to be used on a heat exchanger and Ksapabutr et al. is solely directed to a transition study and pyrolysis of a alumina-based sol-gels. The applicant  argues  that Ksapabutr et al. fails to mention an antimicrobial coating, much less an antimicrobial coating for use on a heat exchanger and it is only proper to combine references that relate to these two features when making a rejection of claim 1 under 35 U.S.C. § 103. The applicant furthermore argues  that the specification clearly identifies the use for the hydrophilic coating as for being designed for a heat exchanger and for condensing moisture for drinking water. Hoppe et al. is not directed to either a hydrophilic coating for use with a heat exchanger or for condensing moisture for drinking water and it is not the same as a hydrophilic coating for use with heat exchangers or for condensing moisture for drinking water.  The applicant argues that it is likewise improper to combine Hoppe et al. with Zhou. In addition, because of te disparate fields of art of Hoppe et al. and Ksapabutr et al., it will likewise be impermissible to combine Hoppe et al. with Ksapabutr et al.
The Examiner respectfully  submits  that it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Zhou discloses a hydrophilic antimicrobial coating could be applied to heat transfer surfaces of any heat exchanger. The hydrophilic antimicrobial coating includes a porous ceramic-based coating and at least one biocide dispersed in the porous, hydrophilic ceramic-based coating. The coating can be an alumina coating, and the biocide can include silver oxide,  a second biocide such as zinc oxide or copper oxide can also be dispersed in the porous, hydrophilic ceramic-based coating. US’994 discloses the hydrophilic antimicrobial coating composition comprising: alumina, zinc oxide, copper oxide, silver oxide, silver acetate or nitrate. Zhou further discloses that silica gel, silica epoxy and alumina gel can be used (claims 1, 7-9; col. 5, lines 20-44). Bussarin Ksapabutr et al. disclose that alumina gels prepared by the sol–gel method the reaction of inexpensive and readily available compounds are economic (abstract). Thus, it  is  within  one  ordinary  skill  in the  art  to  use  sol-gel  based  alumina  gel  in the  Zhou’s  composition   since  such  alumina  gel  is  economic. Zhou discloses that other types of biocides can be used. The selection of the biocide(s) will depend upon the type of microbes to be killed and Hoppe discloses that such antimicrobial compositions with efficiency comprise at least one metal such as nickel chloride. Thus,  it  is  well  within   one  of  ordinary  skill  in the  art  to  use  nickel  chloride  in Zhou’s  coating  composition. The Examiner respectfully submits  that it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Furthermore, a recitation of the intended use (for drinking water) of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. The  Examiner  does  not  see  anywhere  in  the  reference  combination  render the  coating  is  not  suitable  for  coating for use with a heat exchanger to provide drinking water. The application discloses in [0003] that “…… a hydrophilic coating may be applied to the heat exchanger to facilitate collection of the condensed moisture such that the moisture may be re-used as drinking or other water.”  Zhou discloses that hydrophilic antimicrobial coating is for any heat exchanger, thus it is read  on the  claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUANGYI ABU ALI whose telephone number is (571)272-6453.  The examiner can normally be reached on Monday - Friday, 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571)270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/SHUANGYI ABU ALI/Primary Examiner, Art Unit 1731